Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Objections to the Drawings
1.	The drawings are objected to under 37 CFR 1.83(a) because they fail to show a disc, drive motor, eccentric mechanism, etc. as described in the specification (See claim 8).  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Rejections 35 U.S.C. § 112
2.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is not clear how the disc is placed in handle or how the carrier plate installed in the handle. There is no description on how the eccentric mechanism placed in the handle or how it vibrates the body.
Rejections 35 U.S.C. § 102(a)(1)
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication (2018/0206627) to Xi et al.
Regarding independent claim 1, Xi et al. discloses a bristle body (211) having a main body part (215) and a plurality of cleaning parts (225a, 225b) disposed at the same end with the main body part (215), 
and the cleaning part (225a) being formed and protruded from an end surface (at numeral 217) at an end of the main body part (215), and the cleaning part (225a) having an outer diameter smaller than half of the outer diameter (see line at numeral 219 to the right of 225a is half of the diameter of 215) of the main body part (215) (See paragraph [0035] and FIG. 2A).
Regarding claim 3, Xi et al. discloses that the plurality of cleaning parts (225a, 225b) surrounds the central axis (219) of the main body part (215) to form a circular array (See FIG. 2B).
Regarding claim 4, Xi et al. discloses that the cleaning part (225a) is in a conical shape, and an end of the cleaning part (tip) proximate to the main body part (215) has an outer diameter greater than the outer diameter an end of the cleaning part (tip portion is tapered in vertical direction) away from the main body part (215).
Regarding claim 5, Xi et al. discloses that the cleaning part (225a) has an end surface at an end (at numeral 217 in FIG. 2A) of the main body part (215), which is a hemispherical surface provided for touching a user’s skin.

Rejections 35 U.S.C. § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2018/0206627) to Xi et al. as applied to claim 1 above, and further in view of U.S. Patent Publication (2017/0164725) to Moskovich.
Regarding claim 2, Xi et al. is silent regarding that the main body part (215) and the cleaning part (225a) are integrally formed into a one piece structure, and the bristle body is made of silicone. However, Moskovich teaches brush (110) that has a cleaning unit (140) that is made of silicone (See paragraph [0032]). Moskovich imparts that brushes made of silicone is conventional and it would have been obvious for one of ordinary skill in the art before the invention was made to modify Xi et al. with Moskovich to include a silicone cleaning parts since such is well known in the art toothbrush art. 
Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication (2018/0206627) to Xi et al. as applied to claim 1 above.
Regarding claim 6, Xi et al. is silent regarding that an end (tip end ) of the cleaning part (215a) away from the main body part (215) has an outer diameter of 0.15-0.4mm. However, absent criticality in the specification this 0.25 mm range, it would have been obvious for one of ordinary skill in the art at the time before the filing of invention to make cleaning part (215a) diameter to be 0.15-0.4mm in order to achieve optimization for a particular use. 
Regarding claim 7, Xi et al. is silent regarding the cleaning part has a length of 0.5-4mm. However, absent criticality in the specification this 3.5 mm range, it would have been obvious for one of ordinary skill in the art at the time before the filing of invention to make cleaning part (215a) length in order to achieve optimization for a particular use.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL DEANGILO JENNINGS whose telephone number is (571)270-1536. The examiner can normally be reached M-F 8-4:30pm. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne M Kozak can be reached on 571-270-0552. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MICHAEL DEANGILO. JENNINGS
Examiner
Art Unit 3723



/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723